PER CURIAM HEADING








                                        NO.
12-06-00421-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE 369TH
IN THE INTEREST OF
T.R.G. AND
A.M.G., MINOR CHILDREN          §          JUDICIAL
DISTRICT COURT OF
 
§          CHEROKEE
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for Appellant’s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3.
            Appellant’s
docketing statement was due to have been filed at the time the appeal was
perfected, i.e., December 15, 2006.  See
Tex. R. App. P. 32.1.  On December 18, 2006, this court notified
Appellant that he should file a docketing statement immediately if he had not
already done so.  However, Appellant
failed to file a docketing statement.
            On January
29, 2007, this court issued a second notice advising Appellant that the
docketing statement was past due and giving him until February 8, 2007 to
comply with Rule 32.1.  The notice further
provided that failure to comply with this second notice would result in the
appeal being presented for dismissal in accordance with Texas Rule of Appellate
Procedure 42.3.  The deadline for filing
the docketing statement under this second notice has now passed, and Appellant
has not filed the docketing statement as required by Rule 32.1 and the court’s
notices.  
            Because
Appellant has failed, after notice, to comply with Rule 32.1, the appeal is dismissed.  See Tex.
R. App. P. 42.3(c).
Opinion delivered February
21, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)